DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai Xianxian (WO 2017/054531 A1) and further in view of Sawal et al. (US 2017/0111225 A1). 
Re Claim 1, 7, 13 & 18, Dai Xianxian teaches a data configuration method, comprising: 
receiving a control packet from a control device, wherein the control packet is based on a yet another next generation (YANG) model, and wherein the control packet 
 parsing the control packet to obtain the configuration fragment, wherein the configuration fragment meets a definition of a general module in the YANG model; (Dai Xianxian; FIG. 1-7; Page(s) 2-5, 10-12; The embodiment(s) detail methodology similar in scope and concept that parsing the YANG file and associated packet, to obtain configuration information associated with a module of the YANG model.) 
Dai Xianxian does not explicitly suggest parsing the configuration fragment based on the general module to obtain a plurality of configuration command lines; and executing the configuration command lines.
However, in analogous art, Sawal teaches parsing the configuration fragment based on the general module to obtain a plurality of configuration command lines; and (Sawal; FIG. 1-4; ¶ [0041]-[0047]; The embodiment(s) detail command attraction from a YANG model that has configuration related data.) 
executing the configuration command lines. (Sawal; FIG. 1-4; ¶ [0041]-[0047]; Executing the command line associated with configuration data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai Xianxian in view of Sawal to parsing configuration files in a YANG model for the reasons of extrication command lines from configuration data of a YANG model. (Sawal ¶ [0041]-[0047]) 

Dai Xianxian-Sawal discloses the data configuration method of claim 1, wherein the general module is independent of a service, and (Dai Xianxian; FIG. 1; Page(s) 4-6; The YANG module is independent of services.) 
wherein the configuration command lines belong to a plurality of services. (Jinhui LI; FIG. 1; Page(s) 2-7; The command line configuration module is associated with various operations of the YANG model.) 

Claim(s) 2-5, 8-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai Xianxian (WO 2017/054531 A1), in view of Sawal et al. (US 2017/0111225 A1) and further in view of Jinhui Li (CN 102447585 A). 
Re Claim 2, 8, 14, 19, Dai-Xianxian-Sawal discloses the data configuration method of claim 1, yet does not explicitly suggest wherein the general module comprises a plurality of nodes, wherein the nodes correspond to the configuration command lines, wherein a hierarchical relationship between the nodes reflects an execution sequence of the configuration command lines, and wherein a node value of each of the nodes represents one configuration command line.  
However, in analogous art, Jinhui Li teaches wherein the general module comprises a plurality of nodes, (Jinhui Li; FIG. 1-5; Page(s) 4-5; A plurality of nodes.) 
wherein the nodes correspond to the configuration command lines, (Jinhui Li; FIG. 1-5; Page(s) 4-6; The nodes correspond to commands.) 
wherein a hierarchical relationship between the nodes reflects an execution sequence of the configuration command lines, and (Jinhui LI; FIG. 1-5; Page(s) 4-6; command and nodes reflect a hierarchical relationship.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai Xianxian-Sawal in view of Jinhui Li to associated nodes with command lines for the reasons of gener4ating a shell binary tree that has property value of configuration module nodes. (Jinhui Li Page(s) 4-5) 

Re Claim 3, 9, 15 & 20, Dai Xianxian-Sawal-Jinhui Li discloses the data configuration method of claim 2, wherein a node name of each of the nodes represents a level of the node. (Jinhui Li; FIG; 1-5; Page(s) 4-7; The nodes have names and child relationships.) 

Re Claim 4, 10, 16 Dai Xianxian-Sawal-Jinhui Li discloses the data configuration method of claim 3, wherein the general module is independent of a service, and (Dai Xianxian; FIG. 1; Page(s) 4-6; The YANG module is independent of services.)
wherein the configuration command lines belong to a plurality of services. (Jinhui LI; FIG. 1; Page(s) 2-7; The command line configuration module is associated with various operations of the YANG model.)

 Dai Xianxian-Sawal-Jinhui Li discloses the data configuration method of claim 2, wherein the general module is independent of a service, and (Dai Xianxian; FIG. 1; Page(s) 4-6; The YANG module is independent of services.)
wherein the configuration command lines belong to a plurality of services. (Jinhui LI; FIG. 1; Page(s) 2-7; The command line configuration module is associated with various operations of the YANG model.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dec et al. 							(US 2017/0078158 A1)
The present disclosure relates to data modeling in the field of internetworking device management, and more specifically, to an improved computer implemented method for Yang data model version control in network management. 
Athreya et al. 						(US 2012/0110028 A1)
The present disclosure relates generally to techniques in a data processor for data translation and, more particularly, to techniques in a data processor for translating an object-oriented data model to a YANG data model.
Nevrekar et al. 						(US 2017/0187577 A1)
An embodiment provides a system for configuring network devices. The system includes a database, wherein the database further includes a set of models and a plurality of translator files. The system further includes one or more processors. The set of models represent/define plurality of network level or device level features as per 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457